 In the Matter of TODD SHIPYARDS CORPORATION (HOBOKEN DIVISION)andINDUSTRIAL UNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA, LOCAL #15, C. I. O.Case No. B-5667.-Decided September 1, 1943Cullen & Dykman,byMessrs. Harry G. HillandRobert B. Lisle,ofHoboken, N. J., for the Company.Mr. Samuel L. Rothbard, by Mr. Clarence Talisman,of Newark,N. J., for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petitions duly filed by Industrial Union of Marineand Shipbuilding Workers of America, Local #15, C. I. 0., hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Todd ShipyardsCorporation (Hoboken Division), Hoboken, New Jersey, herein calledthe Company,' the National Labor Relations Board consolidated thepetition herein with another petition filed by the Union covering otheremployees of the Company,2 and provided for an appropriate hearingupon due notice before Daniel Baker, Trial Examiner. Said hearingwas held at Hoboken, New Jersey, on, July 12, 1943. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.For the purpose of decision the instant case was severed from CaseNo. R-5668 by order of the Board, dated August 11, 1943.At thehearing the Company moved to dismiss the petition herein on theground that the employees petitioned for are a part of management.For the reasons set forth in Section IV,infra,the motion is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.1 At the hearingthe petitions were amended to show the Company's true designation.2Case No. R-5668.52 N. L.R. B., No. 50.356 TODD SHIPYARDS CORPORATON357Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTodd Shipyards Corporation is engaged principally in therepair,alteration, and conversion of seagoing vessels.The Company operatesseveral shipyards; however, it is solely with the one at Hoboken, NewJersey, that this proceeding is concerned.The ship repair work per-formed by the Hoboken Division exceeds $10,000,000 perannum, 90percent of which is billed against vessels engaged in interstate com-merce and an equal percent of the total work is performed under con-tracts with agencies of the United States Government.A substantialmajority of the material that is used by the Company is shipped tothe Hoboken Division from points outside the State of New Jerseyand the Company's products are installed in ships which operate ininterstate and international commerce.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,Local #15, affiliated with the Congress of Industrial Organizations,is a labor organization admitting to membership employees of theCompany.III.THEQUESTION CONCERNING REPRESENTATIONPrior to and in the course of the hearing the Company refused togrant recognition to the Union as the exclusive bargaining representa-tive of the employees here petitioned for until the Union has been cer-tified by the Board in an appropriate unit.A statement of the Re-gional Director, introduced in evidence at the hearing, indicates thatthe Union represents a substantial number of employees in the unithereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.,IV. THEAPPROPRIATE UNITThe Unionseeks aunit composed exclusively of guards employedat the Hoboken shipyards.The Company takes the position that'The Regional Director reported that the Union submitted'95 application-for-membershipcards, 88 of which bore the names of persons appearing on the Company'spay roll ofJune 6, 1943,which contains the names of 148 employees in the appropriate unit.Ofthese 88 cards,72 bore apparently genuine original signatures,and 16 bore printed names.The cards were dated between April and June 1943. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards, under the theory ofThe Maryland Drydock Company 4deci-sion, are part of management and should not be permitted collectivebargaining representation under the Act. In this contention theCompany is clearly mistaken.5We have often held, as we do now, thatplant-protection employees are entitled to the full benefits of the Actdespite their militarization.The only limitation thereon was set forthin the very recentDravocase,e where we said :The militarization of plant-protection employees, while no ob-stacle to unionization, is nevertheless significant.As civilianauxiliaries of a military force, the guards have greater dutiesand obligations than have those plant-protection employees whoare not militarized.To the end that the guards may be betterable to function within the military sphere, and to permit the mili-tary authorities to exercise greater control over the guards, weshall establish a bargaining unit for all militarized plant-pro-tection employees separate and apart from those who are non-militarized.We contemplate that the separation of the bargain-ing units in their negotiations with the Company and their dayto day activities will be one of fact, not merely form.In the instant case, the guards petitioned for are employees of theCompany.With the exception of those stationed at the gates of theshipyard, and the supervisory guard personnel, they are not armed.Although they are all temporary members of the Coast Guard Reserve,they wear no uniforms except that some wear Coast Guard caps andothers wear coats which have the appearance of uniform coats. Theguards work under the supervision of the sergeants and ultimately acaptain who is responsible to the plant management, and also to thechief commanding guard -officer who is in charge of all of the Com-pany's shipyards.The duties of the guards are mainly to protect theproperty of the Company from theft and sabotage. They also reportviolations of the Company's rules to their superiors who, in turn,make reports to the management. They do not attempt to disciplinethe production workers or to enforce the rules and regulations of the-Company other than through the reporting of violations. It is alsotheir duty to exclude from the shipyard premises persons not author-ized to be thereon.From all the evidence it is manifest that the guards exercise moni-tory and not supervisory functions.We shall therefore establish aseparate unit for the guards.We find that all guards employed in theHoboken Division of the Company, but excluding sergeants, lieuten-ants, captains, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the* 49 N. LR B. 733.SeeMatter of The Maryland Drydock Company,50 N L R B 363e SeeMatter of Dravo Corporation.,52 N. L R. B 322. TODD SHIPYARDS CORPO,RATON359status of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THEDETERMINATION OF REPRESENTATIVESThe Union requested that June 6, 1943, be used as the date ofeligibility to vote.No special reason appearing for deviating fromour normal practice, we shall direct that the question concerningrepresentation which has arisen,be resolved by an election by secretballot among the employees in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi-tions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the nationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended; it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Todd ShipyardsCorporation (Hoboken Division), Hoboken, New Jersey, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the di-rection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by Industrial Union of Marineand Shipbuilding Workers of America, Local #15, C. I. 0., for thepurposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.